             Case 1:18-cr-00693-RMB Document 284 Filed 02/17/21 Page 1 of 1

                                                                                                                      A it a n D. G o e lm an
                                                                                                                                    PARTNER
                                                                                                         Z uc k er m an S p ae d er L L P
                                                                                                      ag o e lm an @ zuc k er m an .c om
                                                                                                                       20 2 .7 7 8. 19 9 9




                                                                   February 17, 2021

VIA ECF

Hon. Richard M. Berman
U.S. District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

            Re:         United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

I write on behalf of Defendant Harald Joachim von der Goltz to request that the Court adjourn
Mr. von der Goltz’s reporting date, now set for March 4, 2021, for another 30 days. The
government does not oppose this request.

Mr. von der Goltz has already received his first injection of the COVID-19 vaccine. He has an
appointment to receive the second dose on March 9. The vaccine reaches its full efficacy
approximately two weeks after the second dose. For this reason, adjourning Mr. von der Goltz’s
reporting date until April 4, 2021, will allow him to minimize the chance that he is infected with
COVID-19 after he reports.

                                                                   Respectfully submitted,

                                                                   /s/ Aitan D. Goelman

                                                                   Aitan D. Goelman
cc: all counsel of record (by ECF)




1 8 0 0 M S T R E E T N W , S T E . 1 0 0 0 , W AS H I N G T O N , D C 2 0 0 3 6 - 5 8 0 7 | T 2 0 2 . 7 7 8 . 1 8 0 0 | F 2 0 2 . 8 2 2 . 8 1 0 6

      Z U C K E R M AN S P AE D E R L L P | W AS H I N G T O N , D C | N E W Y O R K | T AM P A | B AL T I M O R E

                                                                                                                                      7631910.1
